OPINION OF THE COURT.
1. Under the proofs submitted, the libellant acquired no maritime lien. His contract was with La-fronier & Stevenson, to whom alone he gave credit. Bryant & Co., had no property in the vessel until delivered; and the work, for which the suit is instituted, was performed by the libellant before the vessel was delivered. Cleveland was her home port, when in process of construction, and the fact that the libellant kept a general account with La-fronier & Stevenson for painting the various vessels built by them, and that he was engaged in painting other vessels at the same time with the Plymouth, shows, that he looked to them for his payments, and not to the future vessel. Until completed, there was no vessel in existence on which a maritime lien could attach. The material man and his employer resided at Cleveland, and not until after her first voyage was her home port at Buffalo. So far, therefore, the libel sets forth a claim for work and materials, furnished at a home port, and, consequently, created no lien. Abb. Shipp. 143, note.
2. No lien was given by the statutes of Ohio. The mechanics’ lien law of that state (Swan, St. c. 69), passed March 11, 1843, creating a lien in favor of mechanics, does not apply to this case, as the pre-requisite acts to perfect the lien, prescribed in the substitute for section 7, have not been complied with. And the statute of 1840. commonly called the “Boat and Vessel Law,” according to the construction of the supreme court of Ohio, gives no such lien. Jones v. The Commerce, 14 Ohio, 409.
3. Lafronier & Stevenson, under the circumstances, are considered by the court as competent witnesses. Their interest, in this controversy, is balanced. They are answerable to the libellant for the amount claimed, should he fail in this suit; and should he recover — Bryant & Co., having paid for the propeller according to contract, they would be obligated to refund them the amount recovered here. Libel dismissed.